Notice of Pre-AIA  or AIA  Status
1. 	This action is responsive to the filing amendments and remarks on 10/6/2021. The application claims the benefit of multiple provisional applications with the earliest date being 05/1/2020. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. Claims 1-23 are pending. Claims 21-23 are pending.
This action is made Final. 
Response to Arguments
 Applicant's arguments filed 10/06/2021 have been fully considered but they are not persuasive.
Applicant contends the claimed “ performing a look-up of an inserted customized name to identify a data type associated with the name” is not shown in D’Alessio(See Remarks page 8-9). The Examiner disagrees. Applicant is reminded the cited reference to D’Alessio is not just the excerpts in screen shots provided in the rejection. 
As cited the video at (https://www.youtube.com/watch?v=ajBtOzTIhC8&t=352s), is the source of the reference. Further, as applicant admits (See remarks, page 9) the table column and row are changeable. The only contention appears to be how the prior art teaches at least one “lookup” of the name to identify an “associated” data type. In D’Alessio there is an edit function (page 2-3), which at around 5:15 of the video, D’Alessio  makes clear the user can completely change the type of data shown in a column though the editing tool at the column header. Through an insertion of a changed or customized name the user can change the column heading and then the system can perform a lookup in various ways as shown below. 
In the first instance, Screen 1, shows as stated the user can customize the column to their desired name. 

    PNG
    media_image1.png
    706
    1197
    media_image1.png
    Greyscale

Screen 1, taken at 5:16. 
As shown at 8:48, Screen 2, the user can select a custom name from the list for the column heading of their desire. 

    PNG
    media_image2.png
    745
    1275
    media_image2.png
    Greyscale

Screen 2, drop down for customizing the column heading. 


    PNG
    media_image3.png
    735
    1291
    media_image3.png
    Greyscale

Screen 3, as shown if the user selects status from the list in screen 2, the system performs a lookup of that type by presenting in this example status that can be customized to the user for that data type. The user can add label names of any name they desire. It is clear the data type in this instance is text. 
D'Alessio expressly states the user can add whatever type of data they wish to add. As a continued example, D’Alessio shows customizing to a “timeline” a column head by inserting timeline from the list, See screen 4, below. 



    PNG
    media_image4.png
    733
    1296
    media_image4.png
    Greyscale

Screen 4


    PNG
    media_image5.png
    745
    1302
    media_image5.png
    Greyscale

Screen 5. 
Thus, in response to applicant’s arguments, the evidence in D’Alessio itself provides a contrasting visual argument against the notion that D’Alessio does not show performing a lookup of the data type inserted. 
    PNG
    media_image6.png
    753
    1297
    media_image6.png
    Greyscale

Screen 6, 
Further teaching show another example of changing the column to text, where Text can be any data type such as notes, view, keywords, or links or anything according to D’Alessio (See screen 6).


    PNG
    media_image7.png
    734
    1288
    media_image7.png
    Greyscale

Screen 7.
In response, the lookup of a calendar data type is presented. Moreover, the user can sync to an external calendar, which is an additional lookup of the data type of dates. 


    PNG
    media_image8.png
    745
    1301
    media_image8.png
    Greyscale

any indexing, processing, or operation to search in a data structure or data in a repository. In some embodiments the system may store a list of keywords for an industry or a data type may be predefined for a column or and recognizes the date column to date data type (Para 74-75). Each of these disclosures support the examiners interpretation of the claimed elements in D’Alessio as a “lookup”, a “insertion” and a “customization” and “datatype” have been interpreted in a consistent manner as applicant has defined them (See MPEP 2111.01). Thus, in contrast to Applicants contention, the specification actually teaches the claimed element shown in “D'Alessio. It is noted, Monday.com in D’Alessio is a visualization of the application in the public prior to the filing of the present application by assignee. Therefore for all these reasons applicant’s arguments are not persuasive and this action is made final necessitated by applicants amending new claims to the application. 
Claim Rejections - 35 USC § 102
3. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4. 	Claim(s) 1-23 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by D’Alessio e.t. al. (hereinafter D’Alessio) “Monday.com Walkthrough 2018\ All Features, Platforms & Thoughts” (https://www.youtube.com/watch?v=ajBtOzTIhC8&t=352s), Mar. 1, 2018. (The cited page numbers correspond to the page number of the attached file), or, in the alternative, under 35 U.S.C. 103 as obvious over D'Alessio in view of Colwell et. al. U.S. Publication No. 20140289223 published Sept. 25, 2014. 

In regard to Independent claim 1, D’Alessio teaches a system for identifying data types in customized headings, the system comprising:
at least one processor configured to:
display a table having at least one customizable row heading or column heading; receive an insertion of a customized name for the at least one customizable row heading or column heading (See Monday.com, a table is displayed and the user can select on the head of any column or row to customize the heading. As shown below the user can also type into the column box any name they wish to put in there (See page 3-4 and also transcript of video at time 8:40-920, page 41).

    PNG
    media_image9.png
    745
    1183
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    646
    1045
    media_image10.png
    Greyscale

perform a lookup of the inserted customized name to identify a data type associated with the inserted customized name and display, based on the identified data type, selectable options for values for an associated cell of the at least one customizable row heading or column heading and enable selection of at least one option of the selectable options and associate the selected option with the associated cell in at least one row or column associated with the at least one customizable row heading or column heading. (See D’Alessio, as shown below the user has selected on the status column and a lookup of different status that are selectable is presented. The user can select the status which becomes associated with the row and column entry. The user can select each row and perform the same status lookup and selection. The user can even create their own status by editing the label. See also the status column below with user selectable status of stuck, working on it etc. It is also noted that additional drop down selections can be made, as shown in the additional screen with the date column. As seen the date can be associated with a status icon and a priority column can be associated with a value in each row and column (See below figures). (See page 6, 9-13, 15, 24, and 33).  

    PNG
    media_image11.png
    768
    1200
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    785
    1177
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    734
    1193
    media_image13.png
    Greyscale


While the D’Alessio video illustrates the Monday.com user interface features and anticipates each feature of the claim as shown, the device used which are clearly displays on a monitor connected to said device while explicitly used in illustrating said feature, are nonetheless not specifically described. As illustrated the device allows the user to manipulate the functions in the interface using a processor and input device and monitor.  Nonetheless, the features of Colwell are relied upon to specifically show how the skilled artisan would understand that a processor 
Colwell is analogous art to D’Alessio as being directed to displaying data in a table to a user and allowing the user to manipulate field values while inputting data (Para 7-11). Colwell expressly discloses a system that can execute one or more modules and access a computer readable medium (Para 49-53). Colwell expressly states a computer can access any type of computer readable mediums and said computer can have input devices and where the user can manipulate said input elements or fields. Said computer can be in the form or one or more device types such as a mobile device, or devices. Further, as shown in figure 2, Colwell allows the user to select a column heading and change the name of said heading and may allow the user to adjust the mappings of the fields to columns (Para 310).
Accordingly, it would have been obvious to the skilled artisan prior to the effective date of the invention having the teachings of Colwell and D’Alessio in front of them to show a computer, medium, monitor and input device. The motivation to combine Colwell with D’Alessio comes from Colwell to store column and row formatted data structures in any type of computer repository where the computer itself may have an input device and may be one of various types of computer devices (Para 49-54). 
With respect to dependent claim 2, D’Alessio teaches a system wherein the at least one processor is further configured to receive the insertion of the customized name from a list of predefined customized names (See Page 26, the user can add a column and pick from a list of names or (Page 3-4) they can enter their own name for the column. 
With respect to dependent claim 3, D’Alessio teaches a system wherein the at least one processor is further configured to receive the insertion of the customized name 
With respect to dependent claim 4, D’Alessio teaches a system wherein displaying the selectable options includes displaying a drop down menu of options (See page 4, drop down menu and page 6, 8-9, 17, 25-27, 33, noting that each of these drop downs are available in the column and row and headings. 
With respect to dependent claim 5, D’Alessio teaches a system wherein displaying the selectable options includes values that are displayed in at least one button (See page 6 and 33 as displayed as buttons.)
With respect to dependent claim 6, D’Alessio teaches a system wherein the at least one processor is further configured to receive an insertion of a second customized name for a second customizable row heading or column heading. (See Page 26, the user can add a column and pick from a list of names or (Page 3-4) they can enter their own name for the column and the user can move the cursor over each column to adjust the value or title.) 
With respect to dependent claim 7, D’Alessio teaches a system wherein the at least one processor is further configured to perform a second lookup of the second customized name in combination with the previously inserted customized name to identify a second data type associated with the second customized name (See page 6 and 33, as status and priority lookups as well as owner). 
With respect to dependent claim 8, D’Alessio teaches a system wherein the at least one processor is further configured to display selectable options for second values for a 
With respect to dependent claims 9-10, D’Alessio teaches a system wherein the at least one processor is further configured to enable selection of one of the second values and populate the cell (See figure 34, as the user has assigned second values to each of the priority column and status column). (See also transcript page 36-43).  
With respect to claims 11-17, claims 11-17 reflect a non-transitory computer readable medium comprising instructions for executing by a processor said instructions in a substantially similar manner the features and steps of claims 1-10, and thus are rejected along the same rationale. 
With respect to claims 18-20, claims 18-20 reflect a method comprising instructions for executing a set of steps in a process in a substantially similar manner as the features and steps of claims 1-2 and 6, and thus are rejected along the same rationale. 
With respect to dependent claims 21-23, D’Alessio teaches the lookup to get dates (See screen 5 above) which is presented to the user as an operation to search and is accessing for example a database of synced dates from outlook or Gmail, which are examples of a preset repository that can in email include a cluster of words. In addition, as explained in the subscription service (see transcript, page 50, 52) the Monday.com user pays for 50 gig of storage for their boards. In combination, Caldwell teaches as search can be performed against an index as a repository in email or calendars or a database (Para 23-25) where the index can be a cluster of words (Para 27, 32). 


A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Pusher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1, 215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969). 


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN B THERIAULT whose telephone number is (571)272-5867.  The examiner can normally be reached on Monday -Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.